Title: To John Adams from Charles Holt, 4 March 1825
From: Holt, Charles
To: Adams, John


				
					Venerable Sir,
					New York, March 4, 1825.
				
				As you may now have some respite from the respectful attentions of your more immediate friends on the auspicious result of the recent Presidential Election, I take the liberty of asking permission, also, to congratulate you upon an event so honorable to yourself, so creditable and beneficial to our country, and so fortunate for the distinguished subject of the popular choice. We perceive, Sir, in the election of your son, a signal proof that republics are not forever insensible to personal merit, nor always ungrateful to faithful servants; and that the long wished time has at length arrived, when good sense has triumphed over party spirit, and patriotism prevailed over political hostility.—It is to your glory, Sir, that your son has proved himself worthy of your instructions, your wisdom, and your experience, and become confessedly the fittest and most deserving object to succeed, after time has restored the empire of reason, his father in the highest confidence and trust of a great and free people.I remain, Sir, (changed with the times (tempora mutantur) since 1798, and notwithstanding my trial of the Sedition Law) with the most sincere deference, esteem, and veneration, and desirous of contributing my mite to the consolations of a political Simeon, / Your very obedient humble Servant,
				
					Charles Holt.
				
				
			